I should like first of all to
congratulate Mr. Razali Ismail wholeheartedly on his
assumption of the presidency of this session. His close
association with the United Nations during these years as
his country’s representative makes him not only highly
qualified for the office but also fully cognizant of the
activities, including the needs and challenges, of this, our
great Organization. I would assure him of my delegation’s
support at all times.
In the same vein, I should like to extend appreciation
to his predecessor, Mr. Diogo Freitas do Amaral, who
worked tirelessly to ensure that the work of the Assembly
was both effective and successful. My delegation’s thanks
and gratitude also go to the Secretary-General, Mr. Boutros
Boutros-Ghali, for the successful holding of this session in
the face of serious financial and other constraints, and for
the selfless service he is rendering to our Organization. The
quality of his work, as well as his untiring efforts to
revitalize our 50-year-old Organization, deserve our full and
collective support and encouragement. The Gambia remains
committed to the Organization of African Unity’s (OAU)
declaration of support for His Excellency Mr. Boutros
Boutros-Ghali to continue in office as Secretary-General for
a second term.
Last year, when the delegation of the Gambia
addressed the Assembly, we dwelt at length on the twin
democratization and development processes in the Gambia.
It is fitting today to report on the progress made so far and
the successes achieved. Concerning the democratization
process, I am pleased to inform this gathering that we
successfully conducted a referendum on 8 August 1996 to
adopt a new Constitution, and we elected a new President
on 26 September 1996. These two activities have been
characterized by a high sense of political maturity and civic
interest and a high level of voter turnout.
The Constitution was adopted by a vote of 270,093 in
favour against 113,744 opposed, with a total turnout of 86.9
per cent for the referendum. Not only is this new
Constitution the best we have ever had, but it also embraces
the people’s political expectations for the advent of a true
sense of justice and fair play as well as their deep love of
freedom, respect for human rights, and a strong nationalistic
feeling predicated on a desire to associate with the rest of
the world on a free and equitable basis. Furthermore, the
new Constitution ensures that the Second Republic will
progress and flourish under the universally respected
principles of transparency, accountability and probity —
a sine qua non for any honest and well-meaning
Government. The presidential election, the penultimate
phase of our two-year transitional programme, was held
on 26 September 1996. Four political parties presented
candidates, and His Excellency Yahya A. J. J. Jammeh,
leader of the Alliance for Patriotic Reorientation and
Construction (APRC), emerged as the winner. The
President-elect polled 220,011 votes, or about 56 per cent
of the total votes cast. This resounding victory indicates
a strong endorsement by the Gambian people of the
policies of the now-dissolved Armed Forces Provisional
Ruling Council (AFPRC). The distribution of the results
and the actual percentages of the votes captured by the
respective candidates depict an election that was free and
fair — free from the obvious abuses of the position of
incumbency.
In keeping with the APRC’s philosophy of national
unity, the President-elect has extended a message of peace
and reconciliation to all Gambians. In his address to the
nation on 27 September 1996, following the presidential
election, he said:
“In democratic elections no voters lose, since the
outcome is the collective will of all.”
He invited all Gambians, irrespective of political
conviction or affiliation, to come together and work for
the development of the country. In concluding the
democratization process, the Gambia will hold its
National Assembly elections on 11 December 1996. Both
the Government and the Provisional Independent Electoral
Commission attach a great deal of importance to these
elections and have therefore been encouraging interested
parties and individuals to contest for seats in the National
Assembly. We have no doubt that the peace and
orderliness that characterized the referendum and
presidential election will prevail in the forthcoming
elections.
It is noteworthy that the electoral process in the
Gambia has been complemented by the Government’s
priority development projects. During the last two years,
the Government demonstrated to the whole world that an
important ingredient of national development is the
commitment and honesty of a Government in
implementing realistic programmes for the benefit of its
people. In the education sector, several primary, junior
16
General Assembly 25th plenary meeting
Fifty-first session 7 October 1996
and secondary schools were built and a university extension
programme launched. In the area of communication, the
country’s first-ever television station was commissioned,
and the international airport was expanded and modernized.
Generally, there has been significant improvement and
expansion of the country’s road network to ease the chronic
transportation problems. In the health sector, the
Government has built a third referral hospital, and more
doctors and nurses have been recruited from inside and
outside the country. As regards the agricultural sector,
mechanization has received greater attention as a step
towards achieving food self-sufficiency. In short, more has
been achieved in all sectors of the economy during the two
years of AFPRC rule than during the 30 years of the
previous regime.
The resilience of the Gambian economy during the last
two years — in spite of the unjustified sanctions imposed
on the Gambia by our development partners for purely
political reasons, and in the face of other powerful external
shocks deriving mainly from trends in the global economy
and in world trade — has been reassuring. The
Government’s macroeconomic policies and development
efforts have helped to create an enabling environment for
private investment, including foreign direct investment. In
effect, the country’s economic and financial performance
during the 1995-96 year showed real gross domestic
product growing by 3 per cent. The projections for 1996-97
are for it to grow by 3.5 per cent, with inflation limited to
5 per cent.
As we forge ahead, we in the Gambia are proud of our
Government and its laudable achievements since it took
over the reins of power on 22 July 1994. We have learned
the true meaning of democracy: an amicable partnership
between people and Government. It is through such a
partnership that the Civic Education Programme was
successful and that Vision 2020 — a national strategy for
socio-economic development, aimed at raising the standard
of living of the Gambian population — was launched.
I should like at this stage to express the sincere
gratitude of the Government and people of the Gambia for
the support and assistance received from some members of
the international community during the critical period of the
transition programme. We fervently hope that this support
from our friends and well-wishers will continue to enable
us successfully to conduct the National Assembly Elections
on 11 December 1996. With the successful end of the two-
year transition programme and the peaceful return of our
country to democratic civilian rule, we also expect that the
international community will now join us in our pursuit
to achieve sustainable development.
The recently concluded United Nations Conference
on Human Settlements (Habitat II) in Istanbul will go
down in history as one of the most successful
international conferences organized by the United Nations.
The Habitat Agenda, adopted by the Conference, reflects
generally the acute shortage of shelter and the growing
international concern for more and better shelter.
Adequate shelter for all and sustainable human settlement
development in an urbanizing world remain basic human
needs and a universal concern. In fact, the statement by
the Secretary-General of Habitat II, Mr. Wally N’Dow,
that
“Istanbul will be the gateway to development into
the next century”,
will hold true well into the twenty-first century. The
commitment of the Government of the Gambia to the
implementation of the Habitat Agenda — including the
Global Plan of Action and, in particular, the forging of
sustainable partnerships with all actors in the field of
human settlements — remains high.
The mid-term review of the United Nations New
Agenda for the Development of Africa in the 1990s in
September 1996 provided an opportunity to review
progress in Africa’s development. The review reaffirmed
the New Agenda as a fundamental and achievable
programme for the socio-economic development of
Africa, if both Africa and its development partners adhere
to the programme’s stated responsibilities and
commitments. The review revealed the gradual but
encouraging growth of the African economy, with an
increased gross domestic product (GDP) of 2.3 per cent
in 1995, as compared to 2.1 per cent in 1994. The
implementation of the New Agenda, however, continues
to be constrained by failure to achieve the United Nations
target of devoting 0.7 per cent of the GDP of developed
countries, including 0.15 per cent of their GNP, for
overseas development assistance to the least developed
countries.
Africa’s huge external debt burden, which grew at an
average annual rate of 1.5 per cent between 1990 and
1995, remains the single most serious constraint to
Africa’s consistent economic recovery and sustainable
development. Major donors, creditors and the international
community should collectively devise a multilateral debt-
17
General Assembly 25th plenary meeting
Fifty-first session 7 October 1996
relief programme aimed at completely writing off the debt
of developing countries by the turn of the century. The
implementation of the United Nations System-wide Special
Initiative for Africa alongside the New Agenda, and in
collaboration with the Bretton Woods institutions and other
agencies, will constitute a new and dynamic global
approach of working with Africa to accelerate its
development. The attainment of the objectives of the
Special Initiative within a decade will depend to a large
extent on the availability of new and additional funds,
rather than on the reprioritizing of programmes and
remarshalling of funds identified under the New Agenda.
Only in this way can the international community realize —
as the President of the World Bank, Mr. Wolfensohn, said
in connection with the launching of the Special Initiative —
that
“there is a need for us to give the push, that help, the
assistance which can keep the momentum”.
Globalization continues to hold much attraction, but its
benefits continue to elude the majority of developing
countries. The impact of globalization and liberalization on
employment and sustainable socio-economic development
in general has been negative. The recent Ninth Meeting of
the United Nations Conference on Trade and Development
(UNCTAD) in South Africa, while reaffirming the
international community’s commitment to partnership for
development, recognized the disparities among nations as
well as the need to help developing countries reap the
benefits of globalization and development and to ensure
their full and effective participation in the world economy
on an equitable basis.
The case of the least developed countries has always
received the attention and support of the international
community, particularly through the adoption of the Paris
Declaration and the Programme of Action for the Least
Developed Countries for the 1990s. The mid-term global
review of this Programme of Action, held in September
1995, failed to confirm the realization of the programme’s
primary objective, which is to arrest and reverse the
deterioration in the socio-economic situation in the least
developed countries and to revitalize their growth and
development. It is noted that the lack of progress in
improving the socio-economic performance of LDCs is
attributable, in the main, to the failure of the international
community to provide the necessary support and assistance
through official development assistance, debt relief and
benefits from globalization and liberalization. The success
of the Programme of Action during the second half of its
existence will depend to a large measure on the amount
of international support for the economic growth of least
developed countries.
The attainment of international peace and security
remains a vital aspect of our Organization’s work. It is
for these reasons that my delegation joins the international
community in supporting the United Nations effort to
ensure peace and the resolution of conflicts throughout
the world. In this regard, the set-back in the peace process
evidenced by the upheaval of April 1996 in Liberia was
of great concern to the international community.
However, thanks to the ceaseless efforts of the Economic
Community of West African States (ECOWAS),
especially through its Committee of Nine on Liberia, the
peace process is back on track, and so far there has been
satisfactory progress on its implementation. In spite of the
difficulties encountered over the past few years in the
implementation of the Abuja Agreement, it is still our
firm belief that the Agreement remains the best
framework for restoring durable peace to Liberia. With
the genuine commitment and goodwill of all parties and
the continued support of the international community,
especially the United Nations, I am confident that a
lasting solution will soon be found.
The situation in Bosnia and Herzegovina gives some
hope that the brokered peace will continue to hold. The
elections of 14 September 1996 and the new federal
Government which has been created should hopefully lead
to national unity and reconciliation.
It is sad to note that the civil war in Somalia, after
simmering down for some time, has suddenly flared up
again. The renewed fighting has put a great deal of strain
on the peace process. The efforts of the Organization of
African Unity and of the international community in
general to contain hostilities and restore peace, security
and stability continue to receive our fullest support.
The dramatic deterioration of the situation in
Burundi is a major source of concern for all peace-loving
people the world over. We are indeed saddened by the
spate of ethnic killings in this country, which continue to
claim many innocent lives. It is our collective
responsibility to put an end to this sorry state of affairs
and thus avert a replay of the tragic events that occurred
in neighbouring Rwanda some two years ago. In this
regard, we continue closely to monitor the evolution of
the political situation in Burundi and hope that peace,
security and order will be permanently restored. We
18
General Assembly 25th plenary meeting
Fifty-first session 7 October 1996
therefore strongly support the OAU peace initiatives, in
particular the Mwanza peace process and the Arusha peace
initiative, aimed at guaranteeing security and democracy for
all people in Burundi.
The peace dividend so far achieved in our search for
a lasting peace in the Middle East should not be allowed to
fade away. Rather, we should continue to pursue the peace
process in order to achieve a lasting peace in the region on
the basis of the relevant Security Council resolutions.
The quest for peace is a universal concern of the
international community. At the same time, the desire for
equality and recognition continues to elude some nations.
The Republic of China on Taiwan’s quest for recognition
and readmission into the United Nations has failed to have
the necessary impact on the attitude and goodwill of the
international community. Today, the Republic of China on
Taiwan stands very high in the international arena in the
field of economic growth and social development. It is
noted not only for its economic achievements, but also for
its exemplary political reform. The direct election of its
President on 23 March 1996, an event unprecedented in
Chinese history, marked the culmination of Taiwan’s
political democratization. This accomplishment ought to be
recognized by the United Nations, in accordance also with
the principle of universality. My country believes that the
precedent of parallel United Nations membership, which
applied to the former East Germany and West Germany and
currently applies to North Korea and South Korea, should
be applied in the case of the Republic of China on Taiwan.
Besides the membership factor, which is in accordance
with Article 4 of the United Nations Charter, there is a
justice factor relating to Articles 1 and 2 of the same
Charter. It is regrettable that this factor was not included in
our debate when the matter was considered at the meeting
of the General Committee of the General Assembly, held
on 18 September 1996, in connection with the item on the
draft agenda entitled “Consideration of the exceptional
situation of the inability, resulting from General Assembly
resolution 2758 (XXVI), of the 21.3 million people on
Taiwan, Republic of China, to participate in the activities
of the United Nations”. As we all know, one can quantify
numbers of signatures, but not emotions — that is,
sympathy with and an interest and belief in the justification
and rightness of the case of Taiwan. It is our conviction
that the parallel participation of the two sides of the Taiwan
strait in the United Nations and other international
organizations would be conducive to the maintenance of
peace and security in the Asia-Pacific region and in the
world in general. Let us therefore give the Republic of
China on Taiwan the opportunity to share with us their
capabilities and experience in a collective effort to realize
humankind’s hope for the equitable development of every
region of the world.
The practice of the unilateral imposition of an
economic embargo against one Member State by another
Member State should have ceased with the end of the
cold-war era. For more than three decades now, Cuba has
struggled, against all odds, to survive economically and
financially. With patience and determination, Cuba has
continued to make great strides towards socio-economic
development. Indeed, among the family of nations, it has
excelled in some activities of common benefit to
humankind, such as genetic engineering and modern
medicine. These laudable achievements and progress
made by Cuba deserve to be encouraged.
The application of the principles of international law
and the effort of the international community to propagate
peace and security should be all-embracing. In this
connection, as regards Libya’s alleged complicity in the
downing over Lockerbie, Scotland, of Pan Am flight 103,
we support the OAU resolution adopted by the sixty-
fourth session of the Council of Ministers in Yaoundé
from 1 to 5 July 1996, as a basis for overcoming the
present impasse on the issue.
Concerning the Jammu and Kashmir dispute, we
would like to urge the international community not to
relent in its efforts to find a just and peaceful settlement
to the dispute in accordance with the relevant resolutions
of the Security Council. The Gambia reaffirms its
commitment to the international community’s resolve to
combat naked aggression, particularly between States, and
international terrorism from whatever quarter. Pursuant to
the relevant Security Council and Organization of the
Islamic Conference (OIC) resolutions, we support the
efforts of Kuwait to preserve and defend its territorial
integrity while seeking a just and speedy redress to the
consequences of the Iraqi invasion.
Last year we celebrated the fiftieth anniversary of
the United Nations. The occasion afforded us the
opportunity to review the operations and mandate of the
Organization. The ongoing exercise of strengthening the
United Nations system is complementing this review and
the rededication to the ideals of the United Nations. In
particular, we should give our full support to the
revitalization of the work of the General Assembly and
19
General Assembly 25th plenary meeting
Fifty-first session 7 October 1996
the Economic and Social Council, and to the reform of the
Security Council — including the question of equitable
representation of all geographical regions on this important
organ of the United Nations. The proposals for the reform
of the Security Council made by the African Group and
Italy, among others, should also be given due consideration.
The reform of the Security Council should ensure that the
hegemonistic interests of a few will not be promoted to the
detriment of the majority.
The reforms of the United Nations put in sharp focus
the present financial crisis of the Organization and the
gallant efforts of the Secretary-General to improve its
financial situation. The serious consideration the General
Assembly has given this matter since 1994, leading to its
setting up a High-level Open-ended Working Group on the
Financial Situation of the United Nations, once more
demonstrates Member States’ commitment to the
preservation and continued operations of the Organization.
The cumulative effect of the financial reforms, including
the huge staff reductions, should, as much as possible,
neither compromise the efficiency and productivity of the
Organization nor deflect it from its traditional operations
and renewed mandate. The Organization’s precarious
financial situation is our collective concern, and we should
therefore resolutely strive to ensure that it is promptly
addressed. This of course requires that all Member States
have the clear political will to pay their contributions
punctually. Member countries should desist from
withholding their contributions for purely political
considerations, as this would paralyse the functioning of the
United Nations.
It is fitting at this juncture to refer to the work of this
body in pursuing the objectives of the Agenda for Peace
and the Agenda for Development. The search for a common
basis for international cooperation on conflict resolution,
relief operations and development remains an active agenda
of the United Nations. The success of any international
cooperation on these issues would require greater focus on
the effective implementation of the development priorities
of developing countries. The link between peace and
development is not only essential but forms part of the
United Nations Charter. The two serve as twin pillars of the
international community’s effort to achieve universal peace
and security based on the promotion of the social and
economic development of all peoples. We remain fully
committed to their effective realization.
The manifold problems of illicit drug trafficking and
abuse are becoming increasingly universal. In many
respects, both producer and non-producer nations are
rapidly falling victim to the pernicious effects of illicit
drugs. Today countries that once were drug free are either
gradually becoming infested with the sale and use of
illicit drugs or are being made transit posts in the illicit
trafficking of narcotics and psychotropic substances. For
many years now, the United Nations has led a steady, all-
embracing fight against the global drug menace,
especially through its International Drug Control
Programme and Global Programme of Action, and,
recently, by making drugs the subject of the 1996 high-
level segment of the Economic and Social Council
session. The effort of the United Nations in combating the
trafficking and sale of illicit drugs cannot succeed unless
the international community lends it its full support
through improved and effective international cooperation
in drug control. The Gambia will continue to participate
in any international effort to combat and defuse the global
drug menace. At the national level, appropriate organs
and control measures have been put in place to discourage
the use of the Gambia as a transit post in the illicit global
drug trade and to save Gambians from falling victim to its
harmful effects.
In the area of nuclear disarmament, it is gratifying
to note that the General Assembly recently adopted the
Comprehensive Nuclear-Test-Ban Treaty. That
endorsement by the international community should not,
however, overlook the legitimate concerns and
reservations expressed by India.
The convening of the World Food Summit next
month in Rome to address hunger and food security
provides the opportunity to renew the international
community’s commitment to the eradication of hunger
and malnutrition and the attainment of food security for
all.
The linkage between the problem of food security
and poverty cannot be overemphasized. The Gambia,
within the framework of the United Nations Development
Programme and in observance of the International Year
for the Eradication of Poverty (1996), has been
participating effectively in the fight against poverty.
National programmes have been designed and put in place
to achieve poverty eradication.
The last decade of the twentieth century has
witnessed some landmark activities in international
cooperation. The series of United Nations global
conferences signifies the international community’s
20
General Assembly 25th plenary meeting
Fifty-first session 7 October 1996
preoccupation with the preservation of international peace
and security, the promotion and preservation of human
rights and fundamental freedoms, the propagation of
development techniques and the attainment of sustainable
development, the provision of adequate shelter for our
rapidly growing population and, indeed, the attempt to
ensure the social and economic well-being of all peoples all
over the world.
The Gambia is proud to be associated with this
international crusade for a secure and better life for every
human being.